


Exhibit 10.19


OMNIBUS AMENDMENT
TO
PURCHASE AND SALE AGREEMENTS
This Omnibus Amendment to Purchase and Sale Agreements (this “Amendment”) is
entered into on December 21, 2012 by and between FIRST STATES INVESTORS 3300 B,
L.P., a Delaware limited partnership, having an address c/o GKK Realty Advisors,
LLC, 420 Lexington Avenue, 19th Floor, New York, NY 10170 (“Seller”), and
NATIONAL FINANCIAL REALTY - WFB EAST COAST, LLC, a Delaware limited liability
company, having an address c/o National Financial Realty, Inc., 21250 Hawthorne
Boulevard, Suite 700, Torrance, CA 90503 (“Purchaser”).
WITNESSETH:
WHEREAS, Seller and Purchaser entered into those certain Purchase and Sale
Agreements dated as of November 6, 2012, as modified by that certain Omnibus
Agreement dated as of November 6, 2012, and as amended by those certain First
Amendments to Purchase and Sale Agreements dated as of December 14, 2012, in
each case, pertaining to those certain properties described on Exhibit A
attached hereto (as may be hereafter further amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Purchase Agreements);
and
WHEREAS, Seller and Purchaser desire to further amend the Purchase Agreements as
provided below. Capitalized terms not defined herein shall have the meaning
attributed to such terms in the Purchase Agreements.
NOW, THEREFORE, the parties agree as follows:
1.     Amendment of the Purchase Agreements.     In consideration of and subject
to the delivery of the Extension Payment (defined below) by Purchaser to Seller
in accordance with Section 1.3 below, the Purchase Agreements shall be amended
as follows:
1.1     Extension of the Contingency Approval Date.     Notwithstanding anything
to the contrary in the Purchase Agreements, the Contingency Approval Date set
forth in Sections 5.1(a) of all of the Purchase Agreements is hereby extended to
5:00 p.m. (California time) on January 15, 2013.
1.2     Extension of the Outside Closing Date.     Notwithstanding anything to
the contrary in the Purchase Agreements, the Outside Closing Date under all of
the Purchase Agreements is extended to 5:00 p.m. (California time) on February
28, 2013.
1.3     Extension Payment.     The cash sum of $400,000.00 (the “Extension
Payment”) shall be paid by Purchaser to Seller on or before 5:00 pm (California
time) on December 21, 2012 by wire transfer of immediately available funds in
accordance with wire instructions attached hereto on Exhibit B. The
effectiveness of the amendments contained in Sections 1.1




--------------------------------------------------------------------------------




and 1.2 shall be conditional upon the payment by Purchaser of the Extension
Payment to Seller in accordance with the foregoing. The Extension Payment shall
be in consideration of the provisions of Sections 1.1 and 1.2 and shall be fully
earned and nonrefundable upon the payment thereof. The Extension Payment shall
be applicable against the Second Deposits under the Purchase Agreements and
shall be applicable against the Purchase Prices under the Purchase Agreements.
The application of the Extension Payment against both the Second Deposit and the
Purchase Price under each Purchase Agreement shall be in proportion to the
amount that the Purchase Price for the Purchase Agreement in question bears to
the total Purchase Price under all Purchase Agreements (in other words, if the
Purchase Price under a particular Purchase Agreement is 5% of the total Purchase
Price under all Purchase Agreements, 5% of the Extension Payment shall be
applied to the Second Deposit and Purchase Price under the Purchase Agreement in
question).
2.     Individual Purchase Agreement Amendments.     For purposes of assuring
consistency with the requirements of the Wells Leases, with reasonable
promptness following the date hereof, the parties shall replace this Amendment
with individual amendments of each Purchase Agreement in form and substance
consistent with the provisions of this Amendment.
3.     Counterparts.     This Amendment may be executed and delivered (including
by facsimile transmission or portable document format (PDF)) in one or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which taken together shall constitute one and the same agreement, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
4.     Governing Law.     This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.
5.     No Modification.     Except as modified by this Amendment, all of the
terms, covenants, conditions and provisions of the Purchase Agreements shall
remain and continue unmodified, in full force and effect. From and after the
date hereof, the term “this Agreement” shall be deemed to refer to the Purchase
Agreements, as amended by this Amendment. If and to the extent that any of the
provisions of this Amendment conflict or are otherwise inconsistent with any
provisions of the Purchase Agreements, the provisions of this Amendment shall
prevail.
6.     Amendment.     This Amendment cannot be modified in any manner except by
a written agreement signed by Seller and Purchaser.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by or on
behalf of each of the parties as of the date first written above.


 
 
 
SELLER:
 
 
 
FIRST STATES INVESTORS 3300 B, L.P.,
 
 
 
a Delaware limited partnership
 
 
 
By:
/s/ David E. Snyder
 
 
 
 
 
 
 
David E. Snyder
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC,
 
 
 
 
 
 
a Delaware limited liability company
 
 
 
By:
National Financial Realty, Inc.
a California corporation,
Its Manager
 
 
 
 
 
 
By:
/s/ Vincent E. Pellerito
 
 
 
 
 
 
 
Vincent E. Pellerito,
President







--------------------------------------------------------------------------------




Exhibit A


Count
Property Name
Address Line
City
State
Property
Type
Rentable
SF
Valuation


1
3401 - Plaza
101 N Independence Mall East
Philadelphia
PA
OFF
481,958
$
39,343,510


2
3357 - Mortgage Center
1100 Corporate Center Dr
Raleigh
NC
OPS
450,393
$
36,766,776


3
3438 - WVOC-Four Story
7711 Plantation Rd
Roanoke
VA
OPS
443,181
$
36,178,041


4
3362 - West End Center
809 West 4 1/2 St
Winston-Salem
NC
OFF
343,336
$
28,027,429


5
3343 - Atlant Ops Cntr
3579-3585 Atlanta Ave
Atlanta
GA
OPS
335,608
$
27,396,571


6
3415 - Columbia Grystn
101 Greystone Blvd
Columbia
SC
OFF
240,976
$
19,671,510


7
3365 - Winston Salem
401 Linden St
Winston-Salem
NC
OFF
187,743
$
15,325,959


8
3354 - Greenville Sals
1451 Thomas Langston Rd
Winterville
NC
OFF
111,898
$
9,134,531


9
3441 - West End Cntr
801 W. 4th Street
Winston Salem
NC
OPS
85,455
$
6,975,918


10
3368 - Haddon Township
600 W Cuthbert Boulevard
Hadden Twnship
NJ
OPS
75,937
$
3,099,469


11
3391 - Lancaster Square
100 North Queen Street
Lancaster
PA
BRH
59,045
$
1,411,824


12
3345 - Columbus Main
101 13th Street
Columbus
GA
BRH
50,759
$
1,213,698


13
3371 - Morristown Offc
21 South St
Morristown
NJ
BRH
39,955
$
955,364


14
3413 - Chalstn 16 Brd
16 Broad St
Charleston
SC
OFF
39,558
$
3,229,224


15
3370 - Main Strt Offic
40 Main St
Toms River
NJ
BRH
35,660
$
2,911,020


16
3346 - Dalton Main
201 S Hamilton St
Dalton
GA
OFF
33,496
$
800,923


17
3351 - Burlington
500 S Main St
Burlington
NC
OFF
29,688
$
709,869


18
3408 - York Square
12 E Market St
York
PA
BRH
27,967
$
668,719


19
3353 - Goldsboro
301 East Ash Street
Goldsboro
NC
OFF
27,112
$
648,275


20
3348 - Pikesvill Brnch
1515 Reisterstown Rd
Baltimore
MD
BRH
26,540
$
634,598


21
3339 - South Fort Myrs
12751 S Cleveland Ave
Fort Myers
FL
OFF
25,370
$
606,622


22
3376 - Red Bank Mn Off
303 Broad St
Red Bank
NJ
OFF
23,856
$
1,947,429


23
3433 - VA Beach Pembrk
125 Independence Blvd
Virginia Beach
VA
OFF
22,403
$
1,828,816


24
3319 - Downtown Laklnd
113 S Tennesee Ave
Lakeland
FL
BRH
21,479
$
1,753,388


25
3331 - New Warrngtn Rd
21 New Warrington Rd
Pensacola
FL
BRH
21,205
$
507,033


26
3333 - Okeechob Trnpke
5849 Okeechobee Blvd
West Palm Beach
FL
OFF
20,336
$
1,660,082


27
3405 - West Chestr Off
1100 Corporate Center Dr
West Chester
PA
OFF
19,063
$
1,556,163


28
3429 - Market St Office
141 E Market St
Harrisinburg
VA
BRH
18,869
$
451,176


29
3328 - Kings Point
6646 W Atlantic Ave
Delray Beach
FL
BRH
15,890
$
379,945


30
3427 - Clintwood
80 MaIin Street
Clintwood
VA
BRH
13,495
$
322,679


31
3393 - Media Office
217 W Baltimore Pike
Media
PA
BRH
11,297
$
270,122


32
3422 - Blacksburg
200 N Main St
Blacksburg
VA
BRH
10,912
$
260,917


33
3314 - Dade City
14210 7th St
Dade City
FL
BRH
10,822
$
883,429


34
3380 - Trenton-Brnswck
891 Brunswick Ave
Trenton
NJ
BRH
10,529
$
859,510


35
3341 - West Hollywood
6015 Washington St
Hollywood
FL
BRH
10,388
$
248,387


36
3425 - Christnburg Mn
4 E Main St
Christainsburg
VA
BRH
9,644
$
230,598


37
3342 - Westward
2701 Okeechibee Blv
West Palm Beach
FL
BRH
9,181
$
187,367


38
3356 - Market Street
201 East Market St
Smithfield
NC
BRH
8,633
$
206,424


39
3411 - Bennettsvll Main
145 Broad St
Bennettsville
SC
BRH
6,527
$
156,067


40
3420 - Amherst Sth Main
258 S Main St
Amherst
VA
BRH
6,055
$
144,781


41
3423 - Brookneal
227 Main St
Brookneal
VA
BRH
5,339
$
435,837


PORTFOLIO TOTAL
3,427,558
$
250,000,000











--------------------------------------------------------------------------------




Exhibit B


Name: KBS Acquisition Sub, LLC
Acct# 412-7335644
Bank: Wells Fargo
ABA# 121-000-248




